852 F.2d 565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Isiah JAMES, II, Plaintiff-Appellant,v.William D. LEEKE;  Attorney General of South Carolina;  IraByrd Parnell;  T.R. Mims;  Mrs. J.L. Bonds,Executrix of the Estate of J.L. Bonds,Defendants- Appellees.
No. 88-6614.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 25, 1988.Decided:  July 20, 1988.

Isiah James, II, appellant pro se.
Thomas Rush Gottshall (Sinkler & Boyd), for appellees Parnell and Mims.
Thomas Rush Gottshall and D. Gene Rickenbaker, for appellee Bonds.
Before WIDENER, K.K. HALL, and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Isiah James, II, appeals from the district court's denial of his motion seeking relief pursuant to Fed.R.Civ.P. 60.  The district court found that James sought only to relitigate the issues previously decided against him.  We agree and accordingly find no abuse of discretion in the district court's denial of the motion.   United States v. Williams, 674 F.2d 310 (4th Cir.1982).


2
We dispense with oral argument because the dispositive issue has recently been decided authoritatively.


3
AFFIRMED.